Exhibit 10.3
 


RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this "Restricted Share Agreement"), dated as of ________,
________ (the "Date of Grant"), is made by and between Brookdale Senior Living
Inc., a Delaware corporation (the "Company"), and _______________ (the
"Participant").  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan
(as amended and/or restated from time to time, the "Plan").  Where the context
permits, references to the Company shall include any successor to the Company.


WHEREAS, the Compensation Committee of the Company's Board of Directors (the
"Compensation Committee") has awarded the Participant shares of restricted stock
that are subject to performance-based vesting conditions, subject to the
Participant's agreement to the terms and conditions set forth in this Restricted
Share Agreement; and


WHEREAS, the performance targets applicable to the shares have been previously
established by the Compensation Committee and are set forth on Exhibits A and B
hereto.


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
1. Grant of Restricted Shares.  The Company hereby grants to the Participant
________ shares of Common Stock (such shares, the "Restricted Shares"), subject
to all of the terms and conditions of this Restricted Share Agreement and the
Plan.
2. Lapse of Restrictions.
(a) Vesting.
(i) General.  Subject to the provisions set forth below, the restrictions on
transfer set forth in Section 2(b) hereof shall lapse as follows:
(A) Up to seventy-five percent (75%) of the Restricted Shares may vest on the
first vesting date, February 27, 2019, with the exact percentage vesting being
determined by the degree to which the performance targets based on the Company's
three year compound annual growth rate ("CAGR") of Adjusted Cash From Facility
Operations ("CFFO") per share have been met, in accordance with the schedule set
forth on Exhibit A hereto.  Any Restricted Shares scheduled to vest on the first
vesting date which do not vest on the first vesting date shall be forfeited.
(B) Up to twenty-five percent (25%) of the Restricted Shares may vest on the
second vesting date, February 27, 2020, with the exact percentage vesting being
determined by the degree to which the performance targets based on the Company's
calendar year 2019 return on investment ("ROI") on all Program Max projects
either (i) approved in 2016

--------------------------------------------------------------------------------

 
 
and completed prior to the end of 2017 or (ii) approved prior to 2016 and
completed during 2017, have been met, in accordance with the schedule set forth
on Exhibit B hereto.  Any Restricted Shares scheduled to vest on the second
vesting date which do not vest on the second vesting date shall be forfeited.
Except as otherwise specifically set forth herein, vesting on any vesting date
is subject to the continued employment of the Participant by the Company or one
of its Subsidiaries or Affiliates as of such vesting date.  Notwithstanding the
foregoing, upon the occurrence of a Change in Control, the restrictions on
transfer with respect to the Restricted Shares normally subject to vesting at
the next vesting date shall immediately lapse and such Restricted Shares shall
be fully vested effective upon the date of the Change in Control; provided,
however, (i) if the Change in Control occurs on or prior to February 27, 2017,
25% of the Restricted Shares shall immediately vest and (ii) if the Change in
Control occurs after February 27, 2017 but on or prior to February 27, 2018, 50%
of the Restricted Shares shall immediately vest.  In addition, upon the
occurrence of a Change in Control, any tranches of Restricted Shares that would
otherwise be subject to any of the performance-vesting requirements set forth in
this subsection 2(a)(i) will be converted into time-vesting only tranches,
vesting on the same vesting dates initially established for each such tranche,
subject only to the Participant's continued employment by the Company or one of
its Subsidiaries or Affiliates, and regardless of whether, or the extent to
which, any such performance-vesting goals are achieved.  Notwithstanding
anything herein to the contrary, no fractional shares shall be issuable upon any
vesting date.  With respect to all Restricted Shares, the Participant shall be
entitled to receive, and retain, all ordinary and extraordinary cash and stock
dividends which may be declared on the Restricted Shares with a record date on
or after the Date of Grant and before any forfeiture thereof (regardless of
whether a share later vests or is forfeited).
(ii) Following Certain Terminations of Employment.  Subject to the following
paragraphs, upon termination of the Participant's employment with the Company
and its Subsidiaries and Affiliates for any reason, any Restricted Shares as to
which the restrictions on transferability described in this Section shall not
already have lapsed shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company without consideration of any kind
and neither the Participant nor any of the Participant's successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such Restricted Shares.
Notwithstanding the foregoing, in the event that [either (i)] the Participant's
employment is terminated by the Company (or its successor) or a Subsidiary or
Affiliate without Cause, [(ii) the Participant terminates employment for Good
Reason (as defined in the Employment Agreement by and between the Company and
the Participant, dated as of February 11, 2013, as amended),] or [in the event
that the Participant's / (iii) the Participant's] employment is terminated by
death or Disability (either before or after a Change in Control), the tranche of
Restricted Shares normally subject to vesting at the next vesting date shall
remain subject hereto until the vesting date that immediately follows such
termination (subject to earlier vesting upon the occurrence of an intervening
Change in Control), with any remaining Restricted Shares being forfeited upon
the date of such termination; provided, however, (i) if the termination occurs
on or prior to February 27, 2017, 25% of the Restricted Shares shall remain
outstanding and shall be eligible to vest on February 27, 2017 in accordance
with the following sentences (with any remaining
2

--------------------------------------------------------------------------------

 
 
Restricted Shares being immediately forfeited upon the date of termination) and
(ii) if the termination occurs after February 27, 2017 but on or prior to
February 27, 2018, 50% of the Restricted Shares shall remain outstanding and
shall be eligible to vest on February 27, 2018 in accordance with the following
sentences (with any remaining Restricted Shares being immediately forfeited upon
the date of termination).1  If the Restricted Shares scheduled to vest on the
next vesting date are subject to performance-vesting under subsections
2(a)(i)(A) or (B) above, upon such vesting date the same number of Restricted
Shares shall vest as would have vested if the Participant had remained employed
by the Company on such vesting date (if any), and the remaining Restricted
Shares (if any) shall be forfeited; provided, however, (i) with respect to a
termination that occurs on or prior to February 27, 2017, the number of
Restricted Shares that shall vest shall be determined assuming that the
performance target applicable to such Restricted Shares was based on the
Company's one year CAGR of Adjusted CFFO per share, in accordance with the
schedule set forth on Exhibit A hereto and (ii) with respect to a termination
that occurs after February 27, 2017 but on or prior to February 27, 2018, the
number of Restricted Shares that shall vest shall be determined assuming that
the performance target applicable to such Restricted Shares was based on the
Company's two year CAGR of Adjusted CFFO per share, in accordance with the
schedule set forth on Exhibit A hereto.  If the Restricted Shares scheduled to
vest on the next vesting date are subject only to time-vesting (as a result of a
previous Change in Control), such Restricted Shares shall immediately vest.
Notwithstanding the foregoing or any provision hereof to the contrary, in the
event that either (i) the Participant's employment is terminated by the Company
(or its successor) or a Subsidiary or Affiliate without Cause, or (ii) the
Participant terminates employment for Good Reason [(as defined in the Brookdale
Senior Living Inc. Severance Pay Policy, Tier I, as amended)], in either case on
or after the effective date of a Change in Control but prior to twelve (12)
months following such Change in Control, then any Restricted Shares that are not
vested as of the date of such termination shall immediately vest.
(b) Restrictions.  Until the restrictions on transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no transfer of the Restricted Shares or any of the Participant's rights with
respect to the Restricted Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted.  Unless the Administrator determines
otherwise, upon any attempt to transfer Restricted Shares or any rights in
respect of Restricted Shares before the lapse of such restrictions, such
Restricted Shares, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the Company
without consideration of any kind.
3. Adjustments.  Pursuant to Section 5 of the Plan, in the event of a change in
capitalization as described therein, the Administrator shall make such equitable
changes or adjustments, as it deems neces-sary or appropriate, in its
discretion, to the performance-vesting goals set forth in subsection 2(a)(i) and
to the number and kind of securities or other property (including cash) issued
or issuable in respect of out-standing Restricted Shares.
4. Legend on Certificates.  The Participant agrees that any certificate issued
 
 

--------------------------------------------------------------------------------

1 The language in this sentence regarding termination by the Participant for
Good Reason is included only in the Company's CEO's award agreement.

3

--------------------------------------------------------------------------------

 
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE "RESTRICTIONS")
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
5. Certain Changes.  The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan and Section 20 hereof, no action under this
Section shall adversely affect the Participant's rights hereunder.
6. Notices.  All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows:  (i) if to the Company, at
Brookdale Senior Living Inc., 111 Westwood Place, Suite 400, Brentwood, TN
37027, Facsimile: (615) 564-8204, Attn:  General Counsel and (ii) if to the
Participant, using the contact information on file with the Company.  Either
party hereto may change such party's address for notices by notice duly given
pursuant hereto.
7. Securities Laws Requirements.  The Company shall not be obligated to transfer
any Common Stock to the Participant free of the restrictive legend described in
Section 4 hereof or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act of 1933, as
amended (the "Securities Act") (or any other federal or state statutes having
similar requirements as may be in effect at that time).
8. No Obligation to Register.  The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
9. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Shares by any holder thereof in violation of
the provisions of this Restricted Share Agreement will be valid, and the Company
will not transfer any of said Restricted Shares on its
 
4

--------------------------------------------------------------------------------

 
 
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company.  The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
10. Taxes.  The Participant shall pay to the Company promptly upon request, and
in any event at the time the Participant recognizes taxable income with respect
to the Restricted Shares (or, if the Participant makes an election under Section
83(b) of the Code in connection with such grant), an amount equal to the taxes
the Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares.  In lieu of paying such amount to the Company,
the Participant may satisfy the foregoing requirement by, on or before the date
such amount is due, either (i) electing to have the Company withhold from
delivery of Shares or other property, as applicable, or (ii) with the approval
of the Administrator, in its sole discretion, delivering already owned
unrestricted shares of Common Stock, in each case having a value equal to the
minimum amount of tax required to be withheld.  Such shares shall be valued at
their Fair Market Value on the date as of which the amount of tax to be withheld
is determined.  Fractional share amounts shall be settled in cash.  The
Participant shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Code.  A form of such election is attached hereto as
Exhibit C.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICI-PANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT'S BEHALF.


The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
11. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
12. Restrictive Covenants.  The Participant acknowledges that during the period
of his or her employment with the Company or any Subsidiary or Affiliate, he or
she shall have access to the Company's Confidential Information (as defined
below) and will meet and develop relationships with the Company's employees,
clients, customers and suppliers.
(a) Noncompetition. The Participant agrees that during the period of his
employment with the Company and for the one (1) year period immediately
following the termination of such employment for any reason or for no reason,
the Participant shall not directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, shareholder of a closely held
corporation or shareholder in excess of five percent of a publicly traded
corporation, corporate officer or director, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is a Competing Business in the Area. The
Participant further covenants and agrees that this restrictive covenant
5

--------------------------------------------------------------------------------

 
 
is reasonable as to duration, terms and geographical area and that the same
protects the legitimate interests of the Company and its affiliates, imposes no
undue hardship on the Participant, is not injurious to the public, and that any
violation of this restrictive covenant shall be specifically enforceable in any
court with jurisdiction upon short notice. Solely for purposes of this 
paragraph: "Area" means a 15 mile radius of any senior living facility owned,
managed or operated by the Company (or its successor) at the time Participant's
employment is terminated; and "Competing Business" means the business of owning,
operating or managing senior living facilities having gross annualized revenues
of at least $35 million or owning, operating or managing, in the aggregate, at
least 1,000 units/beds provided that at least 750 units/beds owned, operated or
managed by such business are located within the Area.
(b) Solicitation of Employees, Etc.  The Participant agrees that during the
period of his employment with the Company and for the two (2) year period
immediately following the date of termination of the Participant's employment
with the Company or any subsidiary for any reason, the Participant shall not,
directly or indirectly, solicit or induce any officer, director, employee, agent
or consultant of the Company or any of its successors, assigns, subsidiaries or
affiliates to terminate his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or affiliates for the
purpose of associating with any competitor of the Company or its successors,
assigns, subsidiaries or affiliates, or otherwise encourage any such person or
entity to leave or sever his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or affiliates, for any
other reason.
(c) Solicitation of Clients, Etc.  The Participant agrees that during the period
of his employment with the Company and for the two (2) year period immediately
following the date of termination of the Participant's employment with the
Company or any subsidiary, the Participant shall not, directly or indirectly,
solicit or induce (i) any customers or clients of the Company or its successors,
assigns, subsidiaries or affiliates or (ii) any vendors, suppliers or
consultants then under contract to the Company or its successors, assigns,
subsidiaries or affiliates, to terminate his, her or its relationship with the
Company or its successors, assigns, subsidiaries or affiliates, for the purpose
of associating with any competitor of the Company or its successors, assigns,
subsidiaries or affiliates, or otherwise encourage such customers or clients, or
vendors, suppliers or consultants then under contract, to terminate his, her or
its relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for any other reason.  Nothing in this Section applies to those
customers, clients, vendors, suppliers, or consultants who did not conduct
business with the Company, or its successors, assigns, subsidiaries or
affiliates, during the Participant's employment with the Company.
(d) Disparaging Comments.  The [Company and the] Participant [agrees / agree]
that during the period of the Participant's employment with the Company and [at
all times] thereafter, [(i)] the Participant shall not make any disparaging or
defamatory comments regarding the Company[, and the Company shall not make or
issue any public statements which are disparaging or defamatory regarding the
Participant, and (ii)] [or,] after termination of the Participant's employment
relationship with the Company, [neither party shall] make any comments
concerning any aspect of the termination of their relationship.  The obligations
of [the
6

--------------------------------------------------------------------------------

 
 
Company or] the Participant under this subsection shall not apply to disclosures
required by applicable law, regulation or order of any court or governmental
agency.2
(e) Confidentiality.  All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires the Participant to do so.  The Participant
agrees that the Participant shall not at any time during the term of the
Participant's employment or thereafter, without the Company's prior written
consent, disclose to any person (individual or entity) any information or any
trade secrets, plans or other information or data, in whatever form (including,
without limitation, (a) any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information and
(b) any Proprietary Information (as defined below)), concerning the Company's or
any of its affiliated companies' or customers' practices, businesses,
procedures, systems, plans or policies (collectively, "Confidential
Information"), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Participant's employment by the Company or any
Subsidiary or Affiliate.  The Participant hereby confirms that all Confidential
Information constitutes the Company's exclusive property, and that all of the
restrictions on the Participant's activities contained in this Restricted Share
Agreement and such other nondisclosure policies of the Company are required for
the Company's reasonable protection. Confidential Information shall not include
any information that has otherwise been disclosed to the public not in violation
of this Restricted Share Agreement. This confidentiality provision shall survive
the termination of this Restricted Share Agreement and shall not be limited by
any other confidentiality agreements entered into with the Company or any of its
affiliates.
With respect to any Confidential Information that constitutes a "trade secret"
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two year period immediately following termination of Participant's
employment for any reason, whichever is longer.  With respect to any
Confidential Information that does not constitute a "trade secret" pursuant to
applicable law, the restrictions described above shall remain in force during
Participant's employment and for the two year period immediately following
termination of Participant's employment for any reason.
The Participant agrees that the Participant shall promptly disclose to the
Company in writing all information and inventions generated, conceived or first
reduced to practice by him or her alone or in conjunction with others, during or
after working hours, while in the employ of the Company (all of which is
collectively referred to in this Restricted Share Agreement as "Proprietary
Information"); provided, however, that such Proprietary Information shall not
include (a) any information that has otherwise been disclosed to the public not
in violation of this Restricted Share Agreement and (b) general business
knowledge and work skills of the Participant, even if developed or improved by
the Participant while in the employ of the Company.  All such Proprietary
Information shall be the exclusive property of the Company and
 



--------------------------------------------------------------------------------

2 The language regarding the Company's obligations in this section is included
only in the Company's CEO's award agreement.

7

--------------------------------------------------------------------------------

 
 
is hereby assigned by the Participant to the Company.  The Participant's
obligation relative to the disclosure to the Company of such Proprietary
Information anticipated in this Section shall continue beyond the Participant's
termination of employment and the Participant shall, at the Company's expense,
give the Company all assistance it reasonably requires to perfect, protect and
use its right to the Proprietary Information.
Nothing contained in this Section shall limit any common law or statutory
obligation that the Participant may have to the Company or any of its
affiliates.  For purposes of this Section, the "Company" refers to the Company
and any incorporated or unincorporated affiliates of the Company, including any
entity which becomes the Participant's employer as a result of any
reorganization or restructuring of the Company for any reason.  The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate the Participant's employment (which termination shall not be
considered a termination for any purposes of this Restricted Share Agreement,
any employment agreement or otherwise) in connection with an invitation from
another affiliate of the Company to accept employment with such affiliate in
which case the terms and conditions hereof shall apply to the Participant's
employment relationship with such entity mutatis mutandis.
13. Governing Law.  This Restricted Share Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.
14. Incorporation of Plan.  The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan.
15. Amendments; Construction.  The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent.  To the extent the terms of Section 12 above conflict with any
prior agreement between the parties related to such subject matter, the more
restrictive provision shall be deemed to apply.  Headings to Sections of this
Restricted Share Agreement are intended for convenience of reference only, are
not part of this Restricted Share Agreement and shall have no effect on the
interpretation hereof.
16. Survival of Terms.  This Restricted Share Agreement shall apply to and bind
the Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors. 
The terms of Section 12 shall expressly survive the forfeiture of the Restricted
Shares and this Restricted Share Agreement.
17. Rights as a Stockholder.  The Participant shall have no right with respect
to Restricted Shares to vote as a stockholder of the Company during the period
in which such Restricted Shares remain subject to a substantial risk of
forfeiture.
18. Compliance with Stock Ownership and Retention Guidelines.  The Participant
hereby agrees to comply with the Company's Stock Ownership and Retention
Guidelines (as amended from time to time, the "Guidelines"), to the extent such
Guidelines are
 
8

--------------------------------------------------------------------------------

 
 
applicable, or become applicable, to the Participant.  The Participant further
acknowledges that, if he or she is not in compliance with such Guidelines (if
applicable), the Administrator may refrain from issuing additional equity awards
to the Participant and/or elect to pay the Participant's annual bonus in the
form of vested or unvested Common Stock.
19. Agreement Not a Contract for Services.  Neither the Plan, the granting of
the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agree-ment or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
20. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and this Restricted Share
Agreement (including, without limitation, the authority to determine whether,
and the extent to which, any performance-vesting goals have been achieved). 
Pursuant to the terms of the Plan, the Administrator shall also have full
authority to make equitable adjustments to any performance-vesting goals in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.  The determination of the Administrator as to any such matter(s) set
forth in this Section 20 shall be final, binding and conclusive.
21. Representations.  The Participant has reviewed with the Participant's own
tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contem-plated by this Restricted Share
Agreement.
22. Severability.  Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement.  Moreover, if one or more of the provisions contained in this
Restricted Share Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provision or provisions in any other
jurisdiction.
9

--------------------------------------------------------------------------------

 
23. Acceptance.  The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement.  The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


[Signature page to follow.]
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.



 
BROOKDALE SENIOR LIVING INC.
               
By:  _______________________________
   
Name:
   
Title:
               
________________
         
___________________________________
   
Participant
 



 
 


11

--------------------------------------------------------------------------------

 
 
EXHIBIT A




[Intentionally Omitted]








12

--------------------------------------------------------------------------------

 
 
EXHIBIT B




[Intentionally Omitted]










13

--------------------------------------------------------------------------------

 
 
NOTE:  Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT C
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF
TAXPAYER:_______________________________________________________________________________


NAME OF
SPOUSE:__________________________________________________________________________________
 
ADDRESS:_________________________________________________________________________________________


IDENTIFICATION NO. OF
TAXPAYER:___________________________________________________________________


IDENTIFICATION NUMBER OF
SPOUSE:_________________________________________________________________


TAXABLE
YEAR:____________________________________________________________________________________


2. The property with respect to which the election is made is described as
follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. ("Company").


3. The date on which the property was transferred is: ________________, 20__.


4. The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is:  $ ______________.


6. The amount (if any) paid for such property is:  $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________,
20__    __________________________________________________________
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________,
20__    __________________________________________________________
Spouse of Taxpayer